Exhibit 10.1

NON-QUALIFIED STOCK OPTION AGREEMENT  

pursuant to the

NEUROGEN CORPORATION
2000 NON-EMPLOYEE DIRECTORS STOCK OPTION PROGRAM

* * * * *

Optionee:  

Grant Date:

Per Share Exercise Price:

Number of Option Shares subject to this Option:

* * * * *

            THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), dated
as of the Grant Date specified above, is entered into by and between Neurogen
Corporation, a Delaware corporation (the “Company”), and the Optionee specified
above, pursuant to the Neurogen Corporation 2000 Non-Employee Directors Stock
Option Program as in effect and as amended from time to time (the “Program”);
and

            WHEREAS, it has been determined under the Program that it would be
in the best interests of the Company to grant the non-qualified stock option
provided for herein to the Optionee;

            NOW, THEREFORE, in consideration of the mutual covenants and
premises hereinafter set forth and for other good and valuable consideration,
the parties hereto hereby mutually covenant and agree as follows:

            1. Incorporation By Reference; Plan Document Receipt. This Agreement
is subject in all respects to the terms and provisions of the Program
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the grant of the option hereunder), all of which terms and provisions are made a
part of and incorporated in this Agreement as if they were each expressly set
forth herein. Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto under the Program. The Optionee hereby
acknowledges receipt of a true copy of the Program and that the Optionee has
read the Program carefully and fully understands its content. In the event of
any conflict between the terms of this Agreement and the terms of the Program,
the terms of the Program shall control.

            2. Grant of Option. The Company hereby grants to the Optionee, as of
the Grant Date specified above, a non-qualified stock option (this “Option”) to
acquire from the Company at the Per Share Exercise Price specified above the
aggregate number of shares of the Common Stock specified above (the “Option
Shares”). This Option is not to be treated as (and is not intended to qualify
as) an incentive stock option within the meaning of Section 422 of the Code.

            3. No Dividend Equivalents. The Optionee shall not be entitled to
receive a cash payment in respect of the Option Shares underlying this Option on
any dividend payment date for the Common Stock.

            4. Exercise of this Option.

                        4.1 Unless otherwise provided in this Section 4 or
determined by the Committee, this Option shall become exercisable as follows:

                        4.2 Unless earlier terminated in accordance with the
terms and provisions of the Program and/or this Agreement, this Option shall
expire and shall no longer be exercisable after the expiration of ten years from
the Grant Date (the “Option Period”).

                        4.3 In no event shall this Option be exercisable for a
fractional share of Common Stock.

            5. Method of Exercise and Payment. This Option shall be exercised by
the Optionee by delivering to the Secretary of the Company or his designated
agent on any business day (the “Exercise Date”) a written notice, in such manner
and form as may be required by the Committee, specifying the number of the
Option Shares the Optionee then desires to acquire (the “Exercise Notice”). The
Exercise Notice shall be accompanied by payment of the aggregate Per Share
Exercise Price for such number of the Option Shares to be acquired upon such
exercise. Such payment shall be made in the manner set forth in Section 4.6 of
the Program.

            6. Termination.

                        6.1 In the event of the Optionee’s Termination, this
Option shall become exercisable in accordance with and to the extent provided by
the terms and provisions of Section 4.7.1 of the Program.  

                        6.2 In the event of the Optionee’s death, any
then-outstanding options that are still exercisable shall be exercisable in
accordance with and to the extent provided by the terms and provisions of
Section 4.7.2 of the Program.

            7. Non-transferability. This Option, and any rights or interests
therein, shall not be sold, exchanged, transferred, assigned or otherwise
disposed of in any way at any time by the Optionee (or any beneficiary(ies) of
the Optionee), other than by testamentary disposition by the Optionee or per the
laws of descent and distribution. This Option shall not be pledged, encumbered
or otherwise hypothecated in any way at any time by the Optionee (or any
beneficiary(ies) of the Optionee) and shall not be subject to execution,
attachment or similar legal process. Any attempt to sell, exchange, pledge,
transfer, assign, encumber or otherwise dispose of or hypothecate this Option,
or the levy of any execution, attachment or similar legal process upon this
Option, contrary to the terms of this Agreement and/or the Program shall be null
and void and without legal force or effect. This Option shall be exercisable
during the Optionee’s lifetime only by the Optionee.

            8. Entire Agreement; Amendment. This Agreement contains the entire
agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject matter.
The Board or the Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Program; provided, however, that no such modification or
amendment shall materially adversely affect the rights of the Optionee under
this Option without the consent of the Optionee. The Company shall give written
notice to the Optionee of any such modification or amendment of this Agreement
as soon as practicable after the adoption thereof. This Agreement may also be
modified or amended by a writing signed by both the Company and the Optionee.

            9. Notices. Any Exercise Notice or other notice which may be
required or permitted under this Agreement shall be in writing, and shall be
delivered in person or via facsimile transmission, overnight courier service or
certified mail, return receipt requested, postage prepaid, properly addressed as
follows:

                        9.1 If such notice is to the Company, to the attention
of the Secretary of Neurogen Corporation, 35 Northeast Industrial Road,
Branford, CT, 06405, or at such other address as the Company, by notice to the
Optionee, shall designate in writing from time to time.

                        9.2 If such notice is to the Optionee, at his or her
address as shown on the Company’s records, or at such other address as the
Optionee, by notice to the Company, shall designate in writing from time to
time.

            10. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to the
principles of conflict of laws thereof.

            11. Compliance with Laws. The issuance of this Option (and the
Option Shares upon exercise of this Option) pursuant to this Agreement shall be
subject to, and shall comply with, any applicable requirements of any federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act of 1933, the Exchange Act and the
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue this
Option or any of the Option Shares pursuant to this Agreement if any such
issuance would violate any such requirements.

            12. Binding Agreement; Assignment. This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.

            13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

            14. Headings. The titles and headings of the various sections of
this Agreement have been inserted for convenience of reference only and shall
not be deemed to be a part of this Agreement.

            15. Further Assurances. Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as any party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Program and the consummation
of the transactions contemplated hereunder and thereunder.

            16. Severability. The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

            IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer, and the Optionee has hereunto set his
hand, all as of the Grant Date specified above.

  NEUROGEN CORPORATION               By: _______________________________________
          Name: __________________________________           Title:
___________________________________              
___________________________________________   Optionee

 

 

 